     Case 1:16-cv-11666-LTS Document 145-10 Filed 09/13/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


                                                              C.A. No, 16-CV-11666-LTS

EDWARD T. JONES,

        Plaintiff,

        v.

COMMONWEALTH OF MASSACHUSETTS, ET AL.,

        Defendants.



                       AFFIDAVIT OF GREGORY SAUCIER


       I, Gregory Saucier, on oath depose and state as follows:

1.     I have been employed by the Massachusetts Department of Correction since June

       2013. Since February, 2019, I have been employed as the Institutional Grievance

       Coordinator at Old Colony Correctional Center ("OCCC").

2.     I am making this affidavit based on my own personal knowledge and review of

       the applicable grievance files that are kept in the usual course of business at

       OCCC and of the grievance files as maintained on the Inmate. Management

       System ("IMS"). IMS is an electronic database where all inmate grievances,

       responses, appeals (if any) and appeal responses are entered and maintained. IMS

       contains such information from all institutions, not just OCCC. Records on IMS

       are official grievance records.

3.     The Department of Correction has established an administrative procedure for

       resolving inmate issues, called the grievance process, which is in effect, This




                                                                                         .'"   ,Mitarg.:200S,
     Case 1:16-cv-11666-LTS Document 145-10 Filed 09/13/19 Page 2 of 2




       procedure was also in effect in 2015, The procedures can be found at 103 CMR

       491.00 et seq. The regulation provides that, within ten days of the incident or

       situation, an inmate may file a grievance by completing a grievance form and

       filing it with the Institutional Grievance Coordinator, who will process the

       grievance. 103 CMR 491.14, An inmate whose grievance has been denied by the

       Institutional Grievance Coordinator may appeal to the Superintendent, 103 CMR

       491.16.

4.     On September 24, 2015 inmate Edward Jones filed Grievance Number 83803

       about inmate      Inmate A        This grievance was received by the Institutional

       Grievance Coordinator on September 28, 2015, A review of Edward Jones's

       grievances shows that Grievance Number 83803 was the first time Jones filed a

       grievance about inmate Inmate A


                                                         SI
Signed under the pains and penalties of perjury this 1        day of August 2019.



                                             Gregory     uc




                                            2
